NO. 07-02-0180-CR

IN THE COURT OF APPEALS


FOR THE SEVENTH DISTRICT OF TEXAS


AT AMARILLO


PANEL A


JUNE 21, 2002


______________________________



JONATHAN CAMPBELL, APPELLANT


V.


THE STATE OF TEXAS, APPELLEE



_________________________________


FROM THE 228TH DISTRICT COURT OF HARRIS COUNTY;


NO. 850402; HONORABLE LARRY FULLER, JUDGE


_______________________________


Before BOYD, C.J., and REAVIS and JOHNSON, JJ.
ON ABATEMENT AND REMAND

	Appellant Jonathan Campbell filed a notice of appeal from his conviction of the
offense of abuse of official capacity and the imposition of a $750 fine.  We have received
the clerk's record in this matter, but have only received Volumes 2 and 10 of the reporter's
record.  The reporter's record was due to be filed by May 17, 2002.  We notified the
reporter by letter dated June 5, 2002, that all of the reporter's record had not been received
and that if the remainder of the record could not be filed, she should complete and file the
reporter's request form provided to her within ten days.  No response to that letter has
been received.  
	This state of events necessitates a hearing to avoid further delay and preserve the
parties' rights.  See Tex. R. App. P. 37.3(a)(2).  Accordingly, we abate this appeal and
remand to the 228th District Court of Harris County for hearing.  Upon remand, the judge
of the trial court shall immediately cause notice to be given and conduct a hearing to
determine:
	1.  Whether appellant has abandoned his appeal.

	2.  If appellant has not abandoned his appeal, whether appellant's present
attorney will diligently pursue the appeal.  If not, the trial court shall
determine if appellant is indigent and if the appointment of an attorney is
necessary.  If an attorney is appointed, the name, address, and State Bar of
Texas identification number of the attorney appointed should be provided to
this court.   

	3.  Wether appellant has failed to make arrangements to prosecute his
appeal, and if he has not done so, what orders are necessary to ensure
those arrangements are made.  

	4.  Whether any other orders or steps are needed to facilitate the completion
and provision of a reporter's record for appellate review. 

	In support of its determinations, the trial court will prepare and file written findings
of fact and conclusions of law and cause them to be included in a supplemental clerk's
record.  The hearing proceedings shall be transcribed and included in a supplemental
reporter's record.  Those supplemental records shall be submitted to the clerk of this court
not later than July 31, 2002.  
	It is so ordered. 
							Per Curiam
Do not publish.